     Case 2:18-cr-00121-PSG Document 201 Filed 10/30/19 Page 1 of 4 Page ID #:1246



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     KATHERINE A. RYKKEN (Cal. Bar No. 267196)
 4   Assistant United States Attorney
     Major Frauds Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorneys
 6   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-0647
          Facsimile: (213) 894-0141
 9        E-mail:    katherine.rykken@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO

15               Plaintiff,                   GOVERNMENT’S POSITION REGARDING
                                              DEFENDANT FERNANDEZ REQUEST TO
16                    v.                      CONTINUE TRIAL DATE

17   CARLOS MIGUEL FERNANDEZ, et al.,         Trial Date:      November 12, 2019
                                              Trial Time:      9:00 a.m.
18               Defendants.                  Location:        Courtroom of the
                                                               Hon. S. James Otero
19

20

21           Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys KATHERINE A. RYKKEN
24   and VERONICA DRAGALIN, hereby files its Position Regarding Defendant
25   Carlos Miguel Fernandez’s Request to Continue the Trial Date (CR
26   200).
27           On April 18, 2019, this Court issued an order continuing the
28   trial date as to defendants Carlos Miguel Fernandez (“Fernandez”),
     Case 2:18-cr-00121-PSG Document 201 Filed 10/30/19 Page 2 of 4 Page ID #:1247



 1   Edward Yasushiro Arao (“Arao”), Bianca Elizabeth Ibarria (“Ibarria”),

 2   Oscar Morales Camacho, Sr. (“Camacho Sr.”), Oscar Maravilla Camacho,

 3   Jr. (“Camacho Jr.”), Rafael Ruben Camacho Maravilla (“Maravilla”),

 4   and Raul Cervantes Corona (“Corona”) to November 12, 2019, and making

 5   findings of excludable time periods pursuant to the Speedy Trial Act.

 6   (CR 150)

 7           On June 23, 3029, this Court issued an order continuing the

 8   trial date as to defendant Mario Antonio Ramirez (“Ramirez”) to

 9   November 12, 2019, and making findings of excludable time periods

10   pursuant to the Speedy Trial Act.        (CR 170)

11           Defendants Camacho Sr., Camacho Jr., Maravilla, and Corona have

12   all entered guilty pleas.       Although the government anticipates that

13   defendants Ramirez and Ibarria will not proceed to trial, these two

14   defendants have not yet entered guilty pleas.          Defendants Fernandez

15   and Arao are proceeding to trial.        The last possible day for trial to

16   commence for defendants Fernandez, Arao, and Ibarria is November 26,

17   2019.    The last possible day for trial to commence for defendant

18   Ramirez is November 27, 2019.

19           On October 29, 2019, defendant Fernandez filed an ex parte

20   application to continue the trial.          (CR 200)   The current trial date

21   of November 12, 2019 was scheduled more than six months ago.             The

22   government is prepared to proceed to trial and has arranged the

23   appearance of numerous witnesses on the currently scheduled trial

24   date, including multiple witnesses who will travel from out of town.

25           In addition, this case has been pending since March 8, 2018.

26   The right to a speedy trial belongs not only to a defendant, but to

27   the public as well, and it is the government’s duty to represent the

28
                                             2
     Case 2:18-cr-00121-PSG Document 201 Filed 10/30/19 Page 3 of 4 Page ID #:1248



 1   public’s interest.     “Congress designed the Speedy Trial Act in part

 2   to protect the public’s interest in the speedy administration of

 3   justice.” United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir.

 4   1997); see also 18 U.S.C. § 3161(h)(7)(A) (recognizing that public

 5   has interest in speedy trials independent of defendant’s interests).

 6   “An underlying assumption of the Act was that in the long run public

 7   justice is eroded by untoward delay between the identification of

 8   wrongdoers and the commencement of court proceedings.”           United States

 9   v. Antonio, 705 F.2d 1483, 1485 (9th Cir. 1983).          Therefore, the

10   government respectfully opposes defendant Fernandez’s request for a

11   continuance.

12         If there are no circumstances in which defendant Fernandez’s

13   attorney can be available for trial on November 12, 2019, the

14   government respectfully requests that the Court continue the trial

15   date with respect to defendants Fernandez, Arao, Ibarria, and

16   Ramirez.    Since all defendants are joined for trial, pursuant to 18

17   U.S.C. § 3161(h)(6), the time period of November 12, 2019 to the new

18   trial date constitutes a reasonable period of delay for defendants

19   Arao, Ibarria, and Ramirez, who are joined for trial with defendant

20   Fernandez as to whom the time for trial has not run and no motion for

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28
                                             3
     Case 2:18-cr-00121-PSG Document 201 Filed 10/30/19 Page 4 of 4 Page ID #:1249



 1   severance has been granted.       As explained in the Government’s

 2   Opposition to Defendant Arao’s Motion to Sever the Trial, severance

 3   is in appropriate in this case.        (See CR 179 at 13-16)

 4    Dated: October 30, 2019              Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           VERONICA DRAGALIN
10                                         Assistant United States Attorney

11                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
